Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 1 of 6 PageID #: 200154



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

 IN RE: ETHICON, INC. PELVIC REPAIR                           Master File No. 2:12-MD-02327
 SYSTEMS PRODUCTS LIABILITY                                              MDL 2327
 LITIGATION
 ------------------------------------------------------
 ETHICON WAVE 10 CASES LISTED IN
 EXHIBIT A                                                       JOSEPH R. GOODWIN
                                                                 U.S. DISTRICT JUDGE

PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO EXCLUDE OR
    TO LIMIT THE OPINIONS AND TESTIMONY OF SHELBY THAMES, Ph.D.

        The litigation against Ethicon and Johnson & Johnson concerning their Prolene-based

stress urinary incontinence (SUI) and pelvic organ prolapse (POP) products has been ongoing for

several years. During this time period, many of the Defendants’ employees were deposed,

including witnesses designated by the Defendants as witnesses most knowledgeable about

certain subject matters, including the subject of in vivo Prolene degradation, who were required

under the Federal Rules of Civil Procedure – including in particular Fed.R.Civ.P. 30(b)(6) – to

provide complete, knowledgeable and binding testimony on behalf of Ethicon and Johnson &

Johnson. As one court explained:

        The testimony elicited at the Rule 30(b)(6) deposition represents the knowledge of the
        corporation, not of the individual deponents. The designated witness is ‘speaking for the
        corporation’.... The corporation appears vicariously through its designee. If the persons
        designated by the corporation do not possess personal knowledge of the matters set out in
        the deposition notice, the corporation is obligated to prepare the designees so that they
        may give knowledgeable and binding answers for the corporation.

        Spicer v. Universal Forest Products, E. Div., Inc., No. 7:07CV462, 2008 WL 4455854, at

*4 (W.D. Va. Oct. 1, 2008) (quoting United States v. Taylor, 166 F.R.D. 356 (M.D.N.C. 1996).

The Fourth Circuit has held that the “general purpose” of a Rule 30(b)(6) deposition is to

“permit[ ] the examining party to discover the corporation's position via a witness designated by

the corporation to testify on its behalf.” Rosenruist–Gestao E Servicos LDA v. Virgin Enters.

                                                          1
Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 2 of 6 PageID #: 200155



Ltd., 511 F.3d 437, 440 n. 2 (4th Cir.2007). And as Judge Eifert has correctly explained:

“Federal law is well-settled that service of a Rule 30(b)(6) deposition notice triggers a duty on

the part of the corporation to prepare the designated witness or witnesses ‘so that they may give

knowledgeable and binding answers for the corporation.’” Robinson v. Quicken Loans, Inc., No.

3:12-CV-00981, 2013 WL 1776100, at *3 (S.D.W. Va. Apr. 25, 2013) (citations omitted).

        In accordance with the requirements of Rule 30(b)(6), the Defendants designated Dr.

Thomas Barbolt as its 30(b)(6) corporate designee on the subject of Prolene’s ability to undergo

in vivo 1 degradation. Dr. Barbolt testified numerous times throughout his deposition that Prolene

does undergo in vivo surface degradation and that Ethicon knew this several years prior to

disseminating misinformation to physicians in its labeling which erroneously claimed that the

Prolene does not undergo in vivo degradation:

        Q:       Is it Ethicon's position that the antioxidants in the polypropylene Prolene fibers in
                 TVT can leach from the fibers?

        A:       THE WITNESS: Yes. 2
                                                      ****

        Q.       And could you explain to the ladies and gentlemen of the jury what we mean by
                 "leach"?

        A.       Leaching means the movement of substances from an implant into the
                 surrounding tissue. 3

                                                      ****

        Q.       So you would agree as a spokesperson - - as a 30(b)(6) person for Ethicon that the
                 surface of polymer fibers, including the polypropylene fibers in TVT, can crack?

        A.       Yes. 4

                                                      ****

1
  In vivo means “in the living body.” See https://www.merriam-webster.com/dictionary/in%20vivo
2
  Exhibit B - Excerpt from the 30(b)(6) Deposition of Dr. Thomas Barbolt, 1/8/2014, at 360:20-25.
3
  Exhibit B - Excerpt from Barbolt Dep., 1/8/2014, at 361:2-6.
4
  Exhibit B - Excerpt from Barbolt Dep., 1/8/2014, at 385:14-20.

                                                        2
Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 3 of 6 PageID #: 200156




           Q.       Despite the antioxidants being added to the Prolene sutures, in two of the Prolene
                    sutures in the study, the surface layer was cracked, correct?

           A.       Two revealed cracking, yes.

           Q.       And you aren’t suggesting to the ladies and gentlemen of the jury that those
                    cracks were anything other than the Prolene polypropylene, are you?

           A.       No, I am not suggesting that, and that’s not reflected in this report.

           Q.       You would agree that the surface that’s cracked here is the polypropylene
                    surface layer, correct?

           A.       In reading the report, it says that – that’s what I would conclude. 5

                                                         ****

           Q.       And that's Ethicon's position as you -- as the spokesperson for Ethicon, it's
                    Ethicon's position that degradation, surface degradation, can occur, correct?

           A.       Yes.

           Q.       And this was known well in advance of this statement that the material is not
                    absorbed, nor is it subject to degradation, correct?

           A.       Yes. This is from 1992. 6

           Thus, Ethicon and Johnson & Johnson are bound by the admissions of its 30(b)(6)

corporate designee that their Prolene-based SUI and POP mesh products undergo in vivo surface

degradation. Nevertheless, the Defendants intend on using Dr. Thames in an effort to undo this

damaging testimony. However, Dr. Thames ’s opinions contradict Dr. Barbolt’s testimony. The

Defendants should not be permitted to undo testimony of its 30(b)(6) corporate designee simply

because they do not like the answers he provided.

           Courts have refused to allow these types of substantive changes as:

           To allow these types of corrections would undermine the Rule 30(b)(6) deposition. An
           interpretation of liberal—indeed unlimited—amendments and corrections would

5
    Exhibit B - Excerpt from Barbolt Dep., 1/8/2014, at 396:2-23 (emphasis added).
6
    Exhibit B - Excerpt from Barbolt Dep., 1/8/2014, at 409:2-13 (emphasis added).

                                                           3
Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 4 of 6 PageID #: 200157



       discourage the careful preparation of 30(b)(6) witnesses. Rather than advancing the
       pursuit of truth in discovery, a policy of liberal “amendments” and “corrections” would
       encourage and intensify lawyer wordsmithing and parsing.

       Wyeth v. Lupin Ltd., 252 F.R.D. 295, 297 (D. Md. 2008).

       Other district courts have reached similarly conclusions. In Rainey v. American Forest &

Paper Ass’n. Inc., 26 F. Supp.2d 82, 94 (D.D.C. 1998), the Defendants designated 30(b)(6)

witnesses whose binding testimony failed to create a material issue in dispute. As a result, the

plaintiff moved for summary judgment. In response, the Defendants attached an affidavit of a

former employee which contradicted the defendant’s corporate designees’ sworn testimony.

Like here, the plaintiff in Rainey argued that Rule 30(b)(6) precluded the defendant from

developing a new theory of the facts that differs from that articulated by the designated

representative. The District Court agreed, precluded the contrary evidence and held that:

       Plaintiff's theory is consistent with both the letter and spirit of Rule 30(b)(6). First, the
       Rule states plainly that persons designated as corporate representatives “shall testify as to
       matters known or reasonably available to the organization.” Fed.R.Civ.P. 30(b)(6). This
       makes clear that a designee is not simply testifying about matters within his or her own
       personal knowledge, but rather is “speaking for the corporation” about matters to which
       the corporation has reasonable access. United States v. Taylor, 166 F.R.D. 356, 361
       (M.D.N.C.1996), aff'd United States v. Taylor, 166 F.R.D. 367 (M.D.N.C.1996) (quoting
       8A Charles Alan Wright et al., Federal Practice and Procedure, § 2103, at 36–37 (2d
       ed.1994)). By commissioning the designee as the voice of the corporation, the Rule
       obligates a corporate party “to prepare its designee to be able to give binding answers” in
       its behalf. Ierardi v. Lorillard, Inc., 1991 WL 158911, at *3 (E.D.Pa. Aug.13, 1991);
       Taylor, 166 F.R.D. at 361 (designee “presents the corporation's ‘position’ on the topic”)
       (internal citation omitted). Unless it can prove that the information was not known or
       was inaccessible, a corporation cannot later proffer new or different allegations that
       could have been made at the time of the 30(b)(6) deposition. See Ierardi, 1991 WL
       158911, at *3; Taylor, 166 F.R.D. at 362.

Rainey, 26 F. Supp.2d at 94 (emphasis added). This is exactly what the Defendants are

attempting to do with Dr. Thames whose opinions concerning Prolene’s propensity to degrade in

vivo wholly contradicts the binding testimony of Ethicon’s corporate representative, Dr. Thomas

Barbolt. For this reason, Dr. Thames’s opinions should be excluded.


                                                 4
Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 5 of 6 PageID #: 200158



                                        CONCLUSION

       Plaintiffs respectfully request that this Court grant their Motion to Exclude the Opinions

and Testimony of Dr. Thames, Ph.D., which contract the damaging admissions by Dr. Thomas

Barbolt. In particular, Dr. Thames should be precluded from testifying that Prolene does not

undergo in vivo surface degradation. Defendants, through their corporate designee, Dr. Barbolt,

are bound by Dr. Barbolt’s admission no matter how damaging that testimony might be.

Dated: May 13, 2019

                                             /s/ D. Renee Baggett
                                             Renee Baggett, Esq.
                                             Bryan F. Aylstock, Esq.
                                             Aylstock, Witkin, Kreis and Overholtz, PLC
                                             17 East Main Street, Suite 200
                                             Pensacola, Florida 32563
                                             (850) 202-1010
                                             (850) 916-7449 (fax)
                                             E-mail: rbaggett@awkolaw.com

                                             /s/ Thomas P. Cartmell
                                             THOMAS P. CARTMELL
                                             Wagstaff & Cartmell LLP
                                             4740 Grand Avenue, Suite 300
                                             Kansas City, MO 64112
                                             816-701-1102
                                             Fax 816-531-2372
                                             tcartmell@wcllp.com




                                                5
Case 2:12-md-02327 Document 8073 Filed 05/13/19 Page 6 of 6 PageID #: 200159




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing document with

the Clerk of the court using CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this MDL.



                                            /s/ D. Renee Baggett_______________
                                            D. RENEE BAGGETT
                                            Aylstock, Witkin, Kreis and Overholtz, PLC
                                            17 E. Main Street, Suite 200
                                            Pensacola, FL 32563
                                            850-202-1010
                                            850-916-7449
                                            Rbaggett@awkolaw.com




                                               6
